Name: Commission Regulation (EEC) No 697/81 of 18 March 1981 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/34 Official Journal of the European Communities 19 . 3. 81 COMMISSION REGULATION (EEC) No 697/81 of 18 March 1981 fixing the import levies on white sugar and raw sugar THE COMMISSION OF THE EUROPEAN at present in force should be altered to the amounts COMMUNITIES, set out in the Annex hereto, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organ- Article 1 ization of the market in sugar (!), as last amended by Regulation (EEC) No 3455/80 (2), and in particular The import levies referred to in Article 15 ( 1 ) of Regu ­ Article 15 (7) thereof, lation (EEC) No 3330/74 shall be, in respect of white WM , , . . . sugar and standard quality raw sugar, as set out in the Whereas the import levies on white sugar and raw A ne hsugar were fixed by Regulation (EEC) No 1 684/80 (3), n X ere as last amended by Regulation (EEC) No 679/81 (4) ; Article 2 Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1684/80 to the This Regulation shall enter into force on 19 Marcli information known to the Commission that the levies 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 18 March 1981 fixing the import levies on white sugar and raw sugar (ECU/ 100 kg) CCT heading Description Levy No 17.01 Beet sugar and cane sugar, in solid form : A. White sugar ; flavoured or coloured sugar 0-79 B. Raw sugar o O ( ! ) Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 . ') OJ No L 359, 31 . 12. 1974, p. 1 . *) OJ No L 360, 31 . 12. 1980, p. 17. J) OJ No L 166, 1 . 7. 1980, p. 49. 4) OJ No L 72, 18 . 3 . 1981 , p. 5 .